Citation Nr: 0332548	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for PTSD.



REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary.  Given a recent decision 
of the United States Court of Appeals for the Federal Circuit 
that invalidated 38 C.F.R. § 19.9(a)(2), however, this 
development must be accomplished by remand.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, in order to assist the veteran 
in the development of his appeal and to ensure due process, 
this case must be REMANDED for the following development:

1.	The RO should make as many attempts 
as necessary to obtain the morning 
reports concerning the veteran's tour of 
duty in Vietnam from March 1967 through 
February 1968 (See veteran's "Record of 
Assignments" tabbed on the left with a 
yellow flag.)  According to the veteran 
he served from March 1967 through 
December 1967 with the 554th Engineering 
Company and from December 1967 to March 
1968 with the 26th Engineering Company.  
The RO should end its efforts to obtain 
such records only if it is advised that 
the requested records do not exist.

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an updated 
VA examination by the appropriate 
physician to determine the nature and 
severity of any acquired PTSD.  The 
claims folder and copy of this remand 
must be made available to the examiner 
prior to the examination.  The examiner 
should review all examination reports, 
including but not limited to the 
veteran's service records, which are 
located in a manila envelope stamped 
"Service Department Records Envelope" 
within the claims file, and the VA 
outpatient treatment reports.  The 
examination report should reflect that 
such a review was conducted.  

3.	The examiner is requested to express 
an opinion as to whether the veteran 
currently has PTSD.  To this end, the 
examiner should conduct a full 
psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score.  If the veteran 
is diagnosed with PTSD, an opinion is 
requested as to its etiology, in 
particular, whether it is etiologically 
related to any incident of the veteran's 
service.  The examiner should review the 
results of any testing prior to reaching 
a conclusion and should indicate this in 
his or her report.  

If the veteran is found to have PTSD 
related to stressors experienced during 
his military service, the diagnostic 
assessment should include a discussion of 
the veteran's current levels of 
psychological, social, and occupational 
functioning and the impact of this on his 
social and industrial activities as well 
as his employability.  

In addition, it would be helpful to the 
Board if the examiner's opinions used 
the language "unlikely," "as likely as 
not" or "likely."  (The term, "as 
likely as not," does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the examiner's 
conclusion as it is to find against it.)  
All conclusions should be supported by 
citation to clinical findings of record.  
The examiner also should provide 
complete rationale for all conclusions 
reached. 

4.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America, supra, as 
well as 38 U.S.C.A. §§ 5102, 5102 and 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.

5.		The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  To the extent the 
claim on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on his claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




